Citation Nr: 1222162	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  03-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, originally claimed as service connection for asthma and bronchitis. 

2.  Entitlement to service connection for a nasal disorder, originally claimed as service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1979.  He had additional service with the New Mexico Air National Guard and retired from the Air National Guard in September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2001 and May 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  Following an initial review of the record, the Board, in September 2010, remanded this matter for additional development.  

The claims on appeal were originally developed as three separate claims to service connection - for asthma, for bronchitis, and for sinusitis.  For reasons discussed further below, the Board finds it more appropriate to address the Veteran's claims as ones for respiratory and nasal disorders.  Cf. Clemons v. Shinseki, 23 Vet. App. 1   (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence of record does not preponderate against the Veteran's claim that he incurred a respiratory disorder (bronchial asthma) in service.  

2.  The evidence of record does not preponderate against the Veteran's claim that he incurred a nasal disorder (allergic rhinitis) in service.


CONCLUSIONS OF LAW

1.  Bronchial asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Allergic rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

The Veteran asserts that he incurred respiratory and nasal disorders during service.  The RO denied his claims in the November 2001 and May 2004 rating decisions on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record indicates that the Veteran experienced respiratory and nasal disorders during service, following service, and has current respiratory and nasal disorders which are likely related to service.  

With regard to in-service symptoms, service treatment records indicate that, in May 1973, the Veteran was diagnosed with flu like syndrome with bronchitis.  An October 1974 treatment report indicates a diagnosis of bilateral lower lobe pneumonia.  Moreover, according to a May 1978 treatment report, the Veteran had been diagnosed with sinusitis during service.    

With regard to post-service symptoms, the evidence dated after the Veteran's active service ended in May 1979 indicates a continuity of symptomatology of respiratory and nasal disorders following service.  A record from the Veteran's Air National Guard service notes his history of sinusitis and pneumonia, and indicates that the Veteran was taking medication occasionally for exercise-induced asthma. (See Report of Medical History dated in April 1990).  A September 2003 VA examination report indicated a diagnosis of bronchial asthma.  Post-service medical evidence, found in private, VA, and military hospital treatment records dated from the late 1990s to the late 2000s, show consistent diagnoses of either asthma, bronchitis, or bronchial asthma, and of either sinusitis or allergic rhinitis.  Moreover, in several lay statements of record dated since the early 2000s, the Veteran has attested to respiratory and nasal distress during and following service.  During his Board hearing he stated that he experienced chronic problems during service, and has experienced a continuity of symptomatology of such problems since leaving service.  As difficulties with breathing, either through the mouth or the nose, are capable of lay observation, the Board finds the Veteran competent to testify to such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Further, the Board has found no evidence on which to question the Veteran's credibility, or the truthfulness of his statements.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

With regard to whether the Veteran has current respiratory and nasal disorders, the evidence of record is in a state of equipoise.  Certain medical evidence favors the Veteran's claims to having such current disorders, and certain medical evidence counters them.  For example, a November 2007 VA examination report, addressing a claim for Aid and Attendance, noted that asthmatic bronchitis was not found, and that, based on pulmonary function testing in December 2007, the Veteran had normal pulmonary capacity.  In a February 2008 addendum report, this examiner reiterated that the Veteran did not have "asthmatic bronchitis" and found no evidence of a nasal disorder, expressly stating that the Veteran did not have sinusitis.  An April 2012 VA compensation examination report specifically found, moreover, that the Veteran did not have current sinusitis, and that that disorder had resolved since service.  On the other hand, other VA medical evidence supports the Veteran's claims to having current respiratory and nasal disorders.  A November 2010 VA medical examination report notes a diagnosis of bronchial asthma.  Further, the April 2012 VA examiner diagnosed the Veteran with asthma and allergic rhinitis.  The Board finds these latter reports of more probative value because each is consistent with the medical and lay evidence of record which, as stated earlier, shows a long-history of complaints and treatment for respiratory and nasal disorders.  As such, the evidence of record does not preponderate against the Veteran's claim to having current respiratory and nasal disorders.  See Alemany and Gilbert, both supra.    

Hence, the record establishes that the Veteran experienced respiratory and nasal disorders during active service up until the late 1970s, has experienced a continuation of these disorders since leaving service, and currently has bronchial asthma and allergic rhinitis. 

Finally, on the issue of whether the symptoms since service relate to the current disorders, the Board also finds the evidence of record to be in a state of equipoise.  In the November 2010 VA report, the examiner clearly stated that the Veteran's bronchial asthma "was most likely incurred during" his active service.  In support of his opinion, the examiner noted the Veteran's "multiple in-service respiratory symptoms and treatments" and noted that medical treatise evidence supports a connection between the Veteran's in-service duties as a mechanic and his bronchial asthma.  This examiner indicated a full review of the claims file and a personal assessment of the Veteran, moreover.  Similarly, the April 2012 VA examiner indicated a review of the claims file and an assessment of the Veteran.  This examiner specifically found the Veteran without sinusitis, but with allergic rhinitis which he found more likely than not related to active service.  In support of the nexus opinion, the April 2012 examiner noted the Veteran's in-service treatment and diagnosis of allergic rhinitis, and his continuous post-service treatment for the disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

The Board notes that certain evidence of record counters the supportive medical nexus opinions.  In the February 2008 VA addendum opinion, that examiner found asthma unrelated to service.  But that examiner also found that the Veteran did not have asthma.  As the premise of that opinion rests on a finding the Board has not accepted, that opinion is of limited probative value in this decision.  Moreover, the April 2012 VA examiner (who provided a medical nexus opinion for allergic rhinitis) also found the Veteran's asthma likely unrelated to service.  The Board finds that aspect of the April 2012 report of limited probative value as well.  In support of the negative opinion, the examiner stated that the Veteran was not diagnosed with asthma during active duty that ended in May 1979, and was only diagnosed with exercise-induced asthma during his service in 1990.  Although these statement are based on the evidence, the Board nevertheless finds them an unreliable foundation for the issue of medical nexus here.  That is because the opinion does not address the continuity of symptomatology of a respiratory disorder found in both lay evidence, in the form of complaints from the Veteran, and in medical evidence, in the form of treatment.  Though it is true that the Veteran did not have a specific diagnosis of asthma during active service, he nevertheless experienced symptoms of a respiratory disorder during service and after service.  The November 2010 VA opinion addressed that evidence.  That opinion is therefore of more probative value.  See Bloom, supra.  

In sum, the evidence shows that the Veteran experienced respiratory and nasal disorders during service and experienced a continuity of these symptoms following service.  38 C.F.R. § 3.303(b).  Moreover, the medical and lay evidence tends to associate the in-service and post-service symptoms with current respiratory and nasal disorders.  Hence, the evidence of record does not preponderate against the primary assertion here, that current respiratory and nasal disorders were incurred during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany and Gilbert, both supra.  As such, a reasonable doubt has been created in the record.  This is an appropriate case in which to grant the claims by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for bronchial asthma is granted.   

Entitlement to service connection for a allergic rhinitis is granted.    



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


